MEMORANDUM **
Diego Araiza Mancilla, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
The immigration judge concluded that Mancilla was not eligible for cancellation of removal because he did not have a qualifying relative who might suffer “exceptional and extremely unusual” hardship upon his removal. Contrary to Mancilla’s contentions, Congress comported with equal protection when it repealed suspension of deportation, and replaced it with cancellation of removal as the available form of relief for aliens who were placed in removal proceedings on or after April 1, 1997. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003); Hemandez-Mezquita v. Ashcroft, 293 F.3d 1161,1163-65 (9th Cir.2002).
*708Mancilla’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection challenge to NA-CARA’s favorable treatment of aliens from some countries over those from other countries).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.